Citation Nr: 1446981	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for the residuals of a fracture to the base of the second metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a psychiatric disorder and a hip disorder and to reopen right knee and loss of teeth claims were raised in April and June 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The record in this case does not show that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his underlying service connection claim for a right foot disability.  Nor was he provided such notice subsequent to his notice of disagreement as to the assigned initial noncompensable rating.  Therefore, he should be provided an appropriate VA notice letter prior to appellate review.

The Veteran contends that his service-connected foot is severely disabling and, in essence, that it limits his income and employment assignments.  In statements and testimony in support of the claim he asserted that a higher rating was warranted due to non-union of his metatarsal fracture.  He also described activities in his occupation as a sports photographer that were limited because of his foot disability.  A statement from his employer was provided in support of his claim in December 2010.  

The medical evidence of record shows that the Veteran sustained a fracture to the second metatarsal of the right foot in a motorcycle accident in April 1982.  A September 1983 X-ray study noted evidence of at least a partial non-union of an old fracture.  A November 2009 VA examination revealed mild tenderness to palpation at the dorsal aspect of the right foot around the second metatarsal bone with mildly restricted flexion of all toes of the right foot and pain.  Weight bearing, however, was grossly normal and strength and stability were normal.  An X-ray study revealed an old second metatarsal base fracture with a densa luxurious callus formation.  The examiner's diagnosis was healed fracture to the right second metatarsal base.  

A September 2013 VA examination included a diagnosis of metatarsal fracture and noted the Veteran reported having significant pain with walking for more than 25 feet.  The examiner, in essence, noted he had to limit his work as a photographer because of decreased mobility.  A September 2013 X-ray study revealed degenerative changes of the right first metatarsophalangeal joint with posttraumatic changes of the proximal second metatarsal calcaneal spur.  The Board finds that the September 2013 examination demonstrates degenerative changes to the right foot, but that it is unclear if a prior non-union has resolved or if the disorder was manifest by symptoms of a more severe foot injury.  Therefore, an additional VA examination is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the duties to assist and of the information and evidence necessary to substantiate his claim for an increased initial rating for his service-connected right foot disability.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Schedule the Veteran for a VA foot examination.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

a) Is there evidence of malunion or nonunion of the tarsal or metatarsal bones of the right foot?

b) Determine the severity of the service-connected right foot disability and state whether there is any loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  To the extent possible, identify whether any functional loss is slight, moderate, moderately severe, or severe.

c) State whether the Veteran experiences loss of use of the right foot.

d) Discuss the impact the Veteran's service-connected disabilities have on his ability to work, to include whether the right foot disability results in a marked interference with employment.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Then, readjudicate the claim on appeal, including consideration of a compensable rating based upon evidence or arthritis and whether a referral for an extra-schedular rating is warranted.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


